Honorable Tim Curry Criminal District Attorney Tarrant County Courthouse Fort Worth, Texas 76102
Re: Whether a married woman may register to vote under a hyphenated last name consisting of her maiden name and her husband's surname
Dear Mr. Curry:
You ask the following question:
May a married woman register to vote under a hyphenated last name consisting of her maiden name and her husband's surname.
Article 5.13b of the Election Code provides in pertinent part:
  An application form for voter registration shall provide that the following required information be furnished by the applicant:
  (1) The applicant's first name, middle name (if any), and surname. If the applicant is a married woman using her husband's surname, she shall furnish her first name, maiden name, and husband's surname.
This section requires every applicant to state his surname. A married woman who uses her husband's surname must also give her maiden name. The law does not require that every married woman use her husband's surname on her application for voter registration. See Attorney General Opinion H-432 (1974).
In our opinion, a married woman may assume a hyphenated surname consisting of her maiden name and her husband's surname. Attorney General Opinion H-432 (1974) discussed the common law right of a person to change his name `by repute.' Section 32.21 of the Family Code did not abolish that right, but merely provided a method for recording the change. In re Evett's Appeal,392 S.W.2d 781 (Tex.Civ.App.-San Antonio 1965, writ ref'd). The Court of Criminal Appeals has recognized the right of a married woman to be known by her maiden name or a name other than her husband's surname. Rice v. State, 38 S.W. 801 (Tex.Crim.App. 1897). The court also quoted a legal encyclopedia which stated that a couple on marriage might join their names together. In Young v. State,17 S.W. 413 (Tex.Civ.App. 1891), the court recognized the use of a double surname by a native of Mexico known by both his mother's and father's surnames.
We believe that a woman may change her name by repute at the time of her marriage to a hyphenated combination of her maiden name and her husband's surname, as long as she uses that name consistently and non-fraudulently. See Attorney General Opinion H-432 (1974). She may register to vote under the hyphenated surname which she has assumed.
 SUMMARY
A married woman may register to vote under a hyphenated last name consisting of her maiden name and her husband's surname.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Prepared by Susan Garrison Assistant Attorney General